 1   Cyrus Safa
     Attorney at Law: 282971
 2   Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel.: (562) 868-5886
 4   Fax: (562) 868-8868
     E-mail: rohlfing.office@rohlfinglaw.com
 5
     Attorneys for Plaintiff
 6   Laura Diane Fowler
 7
                          UNITED STATES DISTRICT COURT
 8
                         EASTERN DISTRICT OF CALIFORNIA
 9
10
     LAURA DIANE FOWLER,                      )   Case No.: 1:17-cv-01253-EPG
11                                            )
                  Plaintiff,                  )   STIPULATION AND ORDER FOR
12                                            )   THE AWARD AND PAYMENT OF
           vs.                                )   ATTORNEY FEES AND EXPENSES
13                                            )   PURSUANT TO THE EQUAL
     NANCY A. BERRYHILL, Acting               )   ACCESS TO JUSTICE ACT, 28 U.S.C.
14   Commissioner of Social Security,         )   § 2412(d) AND COSTS PURSUANT
                                              )   TO 28 U.S.C. § 1920
15                Defendant.                  )
                                              )   (ECF No. 24, 26)
16                                            )
17
18         TO THE HONORABLE ERICA P. GROSJEAN, MAGISTRATE JUDGE

19   OF THE DISTRICT COURT:

20         IT IS HEREBY STIPULATED, by and between the parties through their

21   undersigned counsel, subject to the approval of the Court, that Laura Diane Fowler

22   be awarded attorney fees and expenses in the amount of three thousand three

23   hundred eighty-five dollars and seven cents ($3,385.07) under the Equal Access to

24   Justice Act (EAJA), 28 U.S.C. § 2412(d), and no costs under 28 U.S.C. § 1920.

25   This amount represents compensation for all legal services rendered on behalf of

26   Plaintiff by counsel in connection with this civil action, in accordance with 28

27
                                              -1-
28
 1   U.S.C. §§ 1920; 2412(d).
 2           After the Court issues an order for EAJA fees to Laura Diane Fowler, the
 3   government will consider the matter of Laura Diane Fowler's assignment of EAJA
 4   fees to Cyrus Safa. The retainer agreement containing the assignment is attached
 5   as exhibit 1. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2529 (2010), the ability
 6   to honor the assignment will depend on whether the fees are subject to any offset
 7   allowed under the United States Department of the Treasury's Offset
 8   Program. After the order for EAJA fees is entered, the government will determine
 9   whether they are subject to any offset.
10           Fees shall be made payable to Laura Diane Fowler, but if the Department of
11   the Treasury determines that Laura Diane Fowler does not owe a federal debt, then
12   the government shall cause the payment of fees, expenses and costs to be made
13   directly to Law Offices of Lawrence D. Rohlfing, pursuant to the assignment
14   executed by Laura Diane Fowler.1 Any payments made shall be delivered to Cyrus
15   Safa.
16           This stipulation constitutes a compromise settlement of Laura Diane
17   Fowler's request for EAJA attorney fees, and does not constitute an admission of
18   liability on the part of Defendant under the EAJA or otherwise. Payment of the
19   agreed amount shall constitute a complete release from, and bar to, any and all
20   claims that Laura Diane Fowler and/or Cyrus Safa including Law Offices of
21   Lawrence D. Rohlfing may have relating to EAJA attorney fees in connection with
22   this action.
23           This award is without prejudice to the rights of Cyrus Safa and/or the Law
24
25   1
      The parties do not stipulate whether counsel for the plaintiff has a cognizable lien
26   under federal law against the recovery of EAJA fees that survives the Treasury
     Offset Program.
27
                                               -2-
28
 1   Offices of Lawrence D. Rohlfing to seek Social Security Act attorney fees under
 2   42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
 3   DATE: March 22, 2019           Respectfully submitted,
 4                                  LAW OFFICES OF LAWRENCE D. ROHLFING
 5                                        /s/ Cyrus Safa
                                 BY: __________________
 6                                  Cyrus Safa
                                    Attorney for plaintiff Laura Diane Fowler
 7
 8   DATED: March 22, 2019                MCGREGOR W. SCOTT
                                    United States Attorney
 9
10
                                           /s/ Marcelo N. Illarmo
11
                                    MARCELO N. ILLARMO
12                                  Special Assistant United States Attorney
                                    Attorneys for Defendant
13                                  NANCY A. BERRYHILL, Acting Commissioner
                                    of Social Security (Per e-mail authorization)
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                             -3-
28
 1                                         ORDER
 2         IT IS ORDERED that attorney fees in the amount of three thousand three
 3   hundred eighty-five dollars and seven cents ($3,385.07), under the Equal Access to
 4   Justice Act (EAJA), 28 U.S.C. § 2412(d), and no costs under 28 U.S.C. § 1920, are

 5   awarded to Plaintiff subject to the terms of the Stipulation. (ECF No. 26.) In light
     of the stipulation and this order awarding EAJA attorney fees to Plaintiff,
 6
     Plaintiff’s Motion for Attorney Fees (ECF No. 24) is denied as moot.
 7
 8
     IT IS SO ORDERED.
 9
10      Dated:   March 25, 2019                        /s/
                                                UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                              -4-
28
